United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20632
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TALMADGE JENNINGS WHEAT,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-310-ALL
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Talmadge Jennings Wheat appeals his guilty-plea conviction

of being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).   After Wheat was sentenced in

this case, he was sentenced in a state court on state charges.

The district court did not impose Wheat’s federal sentence to run

concurrently with his subsequent state sentence.   Wheat argues

that his guilty plea was not knowing and voluntary because it was




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20632
                                 -2-

induced by his counsel’s belief that his state and federal

sentences would run concurrently.

     Wheat has failed to show that the district court, the

federal prosecutor, or his federal court trial counsel induced

him to plead guilty by representing to him that his federal

sentence would run concurrently with any state sentence he might

later receive.   The validity and timing of Wheat’s federal

sentence are not affected by the failure of his state counsel,

the state prosecutor, or the state court to impose or execute his

state sentence properly.    See Opela v. United States, 415 F.2d

231, 232 (5th Cir. 1969).   Thus, Wheat has not shown that his

plea was not knowing and voluntary, and the district court did

not plainly err in failing to impose his federal sentence

concurrently with his anticipated state sentence.     See United

States v. Brown, 328 F.3d 787, 789 (5th Cir. 2003).

     AFFIRMED.